46 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
David L. MAHON, Plaintiff-Appellant,v.AMERICAN STATES INSURANCE COMPANY, an Indiana insurancecorporation, Defendant-Appellee.
No. 94-6141.
United States Court of Appeals, Tenth Circuit.
Jan. 26, 1995.

1
Before KELLY and SETH, Circuit Judges, and KANE,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff David Mahon appeals the district court's order entering summary judgment in favor of defendant American States Insurance Co. on his claim for breach of an implied employment contract.2  The district court concluded that the employee manual upon which plaintiff relied did not create an implied contract and further concluded that even if a contract were created, defendant did not breach the contract as a matter of law.


4
We review the district court's entry of summary judgment de novo.  James v. Sears, Roebuck & Co., 21 F.3d 989, 997-98 (10th Cir.1994).  Based upon our review, we conclude the district court properly determined that even if the employee manual did create an implied contract, no reasonable jury would find that defendant had breached the terms of that contract.


5
Therefore, we AFFIRM the judgment of the United States District Court for the Western District of Oklahoma for substantially the reasons set forth by that court in its memorandum opinion and order dated February 15,1994.



**
 Honorable John L. Kane, Jr., Senior District Judge, United States District Court for the District of Colorado, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 The district court also entered summary judgement for defendant on plaintiff's ADEA and ERISA claims, but plaintiff does not appeal those rulings